Case 1:21-cv-02434-NRN Document 1 Filed 09/09/21 USDC Colorado Page 1 of 9




                      IN THE UNITED STATES DISTRICT COURT FOR
                              THE DISTRICT OF COLORADO

Civil Action No.

UNITED STATES OF AMERICA,

                Plaintiff,

v.

1.        FUNDS FROM APPROXIMATELY 364 CITI BANK ACCOUNTS,

                Defendant.


                    VERIFIED COMPLAINT FOR FORFEITURE IN REM


          The United States of America, by and through Acting United States Attorney

Matthew T. Kirsch and Assistant United States Attorney Tonya S. Andrews, pursuant to

Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions G(2),

states:

                               JURISDICTION AND VENUE

          1.    The United States of America (the United States) has commenced this

action pursuant to the civil forfeiture provisions of 18 U.S.C. § 981(a)(1)(C), seeking

forfeiture of defendant funds based on violations of the theft of public funds provision 18

U.S.C. § 641, and of wire fraud provisions 18 U.S.C. § 1343 et seq. This Court has

jurisdiction under 28 U.S.C. §§ 1345 and 1355.

          2.    Venue is proper under 28 U.S.C. § 1395, as some of the acts described

herein occurred in the District of Colorado.



                                               1
Case 1:21-cv-02434-NRN Document 1 Filed 09/09/21 USDC Colorado Page 2 of 9




                                DEFENDANT PROPERTY

       3.     Defendant property is more fully described as:

              a.     All funds held in approximately 364 accounts at CITI Bank

(“defendant accounts”), which are more fully described and identified in Attachment A.

The United States Secret Service has custody of 3 checks from CITI Bank, totaling

$11,913,591.76.

                         FACTUAL BASIS FOR FORFEITURE

       4.     Except as otherwise noted, all of the following facts and information have

been discovered through my own investigation, and the observations and investigations

of fellow law enforcement officers as reported to me.

                            BACKGROUND INFORMATION

       5.     In June 2020, the United States Secret Service (USSS) Central Florida

Cyber Fraud Task Force (CFTF) began an investigation into various accounts at several

financial institutions after receiving complaints of fraud in connection with the e Small

Business Administration’s (SBA) Paycheck Protection Program Loan (PPP) and

Economic Injury Disaster Loan (EIDL) program.

       6.     Reports of individuals suspected of submitting fraudulent PPP and EIDL

loan applications through the online SBA website utilizing fabricated employment

information and/or documentation, or stolen individual and corporate personally

identifiable information, were submitted to the USSS by various financial institutions.

       7.     CITI Bank identified numerous accounts that had obtained SBA EIDL

funds fraudulently based on the following fraud indicators present in the accounts: (1)

Newly created accounts with abnormal transaction activity (little to no prior financial



                                             2
Case 1:21-cv-02434-NRN Document 1 Filed 09/09/21 USDC Colorado Page 3 of 9




transactions) or existing accounts with no activity in past 24 months prior to SBA

deposit, (2) Large SBA loan amounts or deposits with minimal or no other sources of

deposits, (3) Inability to positively identify account holders (synthetic or unauthorized

accounts); (4) Inability to connect SBA applicant to business under which the loan was

applied; (5) Customer account name does not match SBA loan applicant’s name; (6)

Account was linked to other fraud events; (7) Account was associated with a newly

formed business ineligible for SBA EIDL loans; (8) No customer inquiries after funds

were frozen; and (9) No proper identification supplied in instances where funds were

frozen, followed by a customer inquiry and request for customer identification..

                            OVERVIEW OF THE CARES ACT

       8.     On March 27, 2020, the President signed into law the Coronavirus Aid,

Relief, and Economic Security (CARES) Act, which provided emergency assistance,

through the SBA, to small business owners, including agricultural businesses, and

nonprofit organizations in all the U.S. states, Washington D.C., and territories affected

by the Coronavirus (COVID-19) pandemic. The two sources of funding for small

businesses were the Paycheck Protection Program (PPP) and the Economic Injury

Disaster Loans (EIDL) program.

       9.     CARES allocated billions of dollars in COVID-related EIDL funding from

legislation enacted on or about March 27, 2020, and on or about April 24, 2020. The

SBA EIDL program provided small businesses with working capital for fixed debts,

payroll, accounts payable, and other bills resulting from the pandemic. Small

businesses could receive an advance of funds up to $10,000 and loans of up to $2

million. Individuals could apply via SBA’s online website for both advances and loans.



                                              3
Case 1:21-cv-02434-NRN Document 1 Filed 09/09/21 USDC Colorado Page 4 of 9




The.advance did not require any business documentation and could be approved within

1-3 days. The EIDL loans required minimal documentation and information from small

businesses to process the loans for approval.

       10.    Based on the investigation to date, unknown individuals seem to be

engaged in a scheme to defraud the SBA, a department or agency of the United States,

by utilizing “synthetic identities" 1 to create illegitimate or unauthorized CITI Bank

accounts and/or utilizing “money mules” 2 with CITI Bank accounts in an attempt to

conceal the identity, source, and destination of the fraudulently obtained U.S.

government funds.

       11.    Individuals applying for an EIDL loan would file applications online, via the

website and servers belonging to an SBA contractor located in Des Moines, Iowa, in an

attempt to obtain SBA EIDL funds. As part of the application process, unknown

conspirators designated a financial institution’s routing number and account number to

direct the stolen funds, one such financial institution being CITI Bank.

       12.    Once the SBA EIDL applications were approved, the Small Business

Administration’s Denver Finance Center3 with servers located in Denver, Colorado,

created payment files and authorized payments of the EIDL funds based on those

applications. This payment file was then transmitted via wire to the U.S. Treasury

disbursing office in Kansas City, Missouri, who would, in turn, send instructions for


1 “Synthetic identities” are created using a combination of real and fictitious or wholly
fictitious personally identifiable information (PII) to open illegitimate or unauthorized
financial accounts.
2 “Money mules” are those hired or lured by cybercrime rings to, sometimes unwittingly,

move the proceeds of financially motivated cybercrimes from the target country to the
perpetrator’s home country.
3 Denver Finance Center, OCFO, SBA, 721 19th Street, Suite 373, Denver, CO 80202.




                                              4
         Case 1:21-cv-02434-NRN Document 1 Filed 09/09/21 USDC Colorado Page 5 of 9




         payment of funds to the Federal Reserve Bank ACH processing site in East Rutherford,

         New Jersey. The Federal Reserve Bank would then send the funds via wire transfer to

         the recipient’s designated bank account, including the CITI Bank accounts designated

         by the perpetrators. CITI Bank is headquartered in New York City, NY, and has servers

         located throughout the United States.

                13.    On or about August 10, 2020, the Department of the Treasury’s Financial

         Crimes Enforcement Network 4 , in partnership with the SBA and the Secret Service,

         issued an alert, Detection and Mitigation of Paycheck Protection Program and

         Economic Injury Disaster Loan Fraud, to all financial institutions, describing the types

         of SBA loans (PPP & EIDL), ineligible uses of the loans, fraud indicators, and guidance

         for returning funds. The alert included several fraud indicators to assist the financial

         institutions in identifying fraudulent transactions, including:

               False statements on applications
               Fraudulent supporting documents (e.g., payroll, tax forms)
               Identity theft
               Corporate ID theft (shell corporations)
               Misuse of proceeds
               New Employer Identification Numbers (EIN)
               Shell corporations/dormant EINs
               Recent business incorporations
               Large loan amounts
               Newly created and/or multiple accounts with abnormal transaction activity
               Consumer accounts instead of business accounts
               Quick movement of money in and out of accounts (often within 1-2 days)
               Withdrawals made via cash or apps (e.g., CashApp, Zelle, GreenDot)
               Abnormal transaction activity to payment platforms known for poor anti-money
                laundering controls
               Transfers to overseas accounts known for poor anti-money laundering controls.




4   FinCEN oversees and implements policies to prevent and detect money laundering.
                                                        5
Case 1:21-cv-02434-NRN Document 1 Filed 09/09/21 USDC Colorado Page 6 of 9




       14.    From on or about April 29, 2020, to on or about January 5, 2021, CITI

Bank received approximately $18,212,500.00 in suspected fraudulent SBA EIDL funds

in numerous accounts. CITI Bank safeguarded approximately $11 million of these SBA

funds after receiving the August FinCEN alert, by freezing hundreds of accounts.

       15.    CITI Bank, as part of its normal investigative standards for accounts

recently established with little to no transaction history, requested additional

identification from the account holders. CITI Bank received little to no response to this

request for additional identification from these account holders or inquiry as to why the

accounts were frozen. Those that did respond did not provide any identification from the

account holders. Nevertheless, a portion of those funds was disbursed prior to the

freezing of the accounts.

       16.    Based on the fraud indicators listed above, CITI Bank identified and

restrained approximately 364 accounts containing approximately $$11,913,591.76in

SBA EIDL funds as being either synthetic accounts or money mule accounts.

       17.    Beginning in August 2020, CITI Bank began closing these approximately

364 accounts and transferring the account balances to a sub-ledger account controlled

and held by CITI Bank.

       18.    On April 1, 2021, the USSS obtained a seizure warrant for all funds held

by CITI Bank in the sub-ledger account with the SBA EIDL fund contents from

approximately 364 closed CITI Bank accounts.

       19.    On May 24, 2021, the USSS received three checks from CITI Bank

totaling $11,913,591.76.




                                              6
Case 1:21-cv-02434-NRN Document 1 Filed 09/09/21 USDC Colorado Page 7 of 9




      20.    Agents with the Secret Service also did additional investigation into a

sampling of the Citibank accounts. Of the approximately nineteen reviewed, none of the

accountholders could be associated with an existing business. Further, most phone

numbers associated with the accountholders were not in service or would not accept

incoming calls. Also, for at least six accounts in the sample, the accountholder name

was not associated with that address in public databases. Finally, at least one

accountholder, with whom a voice message was left, confirmed that he had not applied

for an SBA application and did not own a business.

                                     CONCLUSION

      21.    In summary, there is reasonable cause to believe that all funds held in the

CITI Bank sub-ledger, more specifically identified in Attachment A, constitute or are

derived from proceeds traceable to violations of 18 U.S.C. § 641 (theft of public funds)

and 18 U.S.C. § 1343 (wire fraud), and are, therefore, subject to forfeiture pursuant to

18 U.S.C. § 981(a)(1)(C).




               [REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

                            [SIGNATURE PAGE TO FOLLOW]




                                            7
Case 1:21-cv-02434-NRN Document 1 Filed 09/09/21 USDC Colorado Page 8 of 9
Case 1:21-cv-02434-NRN Document 1 Filed 09/09/21 USDC Colorado Page 9 of 9




                               FIRST CLAIM FOR RELIEF

      1.     The Plaintiff repeats and incorporates by reference the paragraphs above.

      2.     By the foregoing and other acts, defendant “funds from approximately 364

CITI Bank accounts” constitute or are derived from proceeds traceable to violations of

the theft of public funds provision 18 U.S.C. § 641, and wire fraud provisions of 18

U.S.C. § 1343 et seq. Therefore, defendant “funds from approximately 364 CITI Bank

accounts” are forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

      WHEREFORE, the United States prays for entry of a final order of forfeiture for

the defendant property in favor of the United States, that the United States be

authorized to dispose of the defendant property in accordance with law, and that the

Court enter a finding of probable cause for the seizure of the defendant property and

issue a Certificate of Reasonable Cause pursuant to 28 U.S.C. § 2465.

      DATED, this 9th day of September 2021.

                                                Respectfully submitted,

                                                MATTHEW T. KIRSCH
                                                Acting United States Attorney

                                            By: s/ Tonya Andrews_____
                                                Tonya S. Andrews
                                                Assistant United States Attorney
                                                United States Attorney’s Office
                                                1801 California Street, Suite 1600
                                                Denver, Colorado 80202
                                                Telephone: 303-454-0100
                                                Fax: 303-454-0405
                                                Email: tonya.andrews@usdoj.gov




                                            9
